DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        SIMON TIMLICHMAN and SVETLANA TIMLICHMAN,
                        Appellants,

                                    v.

                           SILVIA CHETRIT,
                               Appellee.

                              No. 4D21-1686

                              [June 23, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case No. COCE21008559.

  Josef Timlichman and Edward Armellino of Josef Timlichman Law,
PLLC, Aventura, for appellants.

  Diego E. Traibel, Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.